internal_revenue_service department of the treasury number release date index number washington dc re person to contact telephone number refer reply to cc psi 9-plr-112571-01 date date legend decedent spouse date state management_trust date date date property property date court date date citations dear this is in response to your letters dated date date date and subsequent correspondence in which you requested rulings under sec_2056 of the internal_revenue_code plr-112571-01 facts the facts submitted and representations made are as follows decedent was a widow with two adult children when she married spouse a widower with three adult children on date decedent and spouse resided in state a community_property_state both before and during their marriage shortly following their marriage decedent and spouse executed a marital property agreement retroactive to the date of their marriage in which they expressly stated their intent that each party would continue to own his or her separate_property and the income and appreciation thereon and each party would be separately liable for his or her debts and liabilities on date decedent executed her will and a management_trust agreement management_trust decedent transferred cash a life_insurance_policy and personal_property located at her personal_residence and at her farm to the management_trust decedent amended the management_trust and executed a codicil to her will on date she died on date at the time of her death decedent owned property and property in her will decedent made specific bequests to two of her relatives she directed that all debts claims expenses of administration and taxes of her estate be paid from her residuary_estate and that the remaining portion pour over to the management_trust article of the management_trust is captioned disposition of trust property at death of grantor or spouse article provides in pertinent part as follows spouse surviving if the grantor’s spouse survives the death of the grantor then upon the death of the grantor the trust estate shall be divided into three portions to be designated the spouse’s fund the marital fund and the credit shelter fund each of which shall be subject_to the right of my spouse if surviving to use certain real_estate and tangible_personal_property as set forth in sec_3_7 below the marital fund will not entitle the deceased grantor to qualify for the one hundred percent deferral from any federal estate_tax thereon until after the death of the surviving grantor under sec_2056 of the code spouse’s use of assets i hereby instruct the trustee of the management_trust that if my spouse survives me that said trustee shall allow him to use for his lifetime all the interest that i own at my death in all my real_estate and all my personal_property furniture equipment and tangible_personal_property associated with said real_property not otherwise_disposed_of under section so that he may have the plr-112571-01 exclusive right to use and enjoy said real_estate and personal_property for the remainder of his lifetime my executor and trustee shall transfer and make available to my spouse if he survives me pursuant to these instructions the real_estate and related personal_property for his sole use during his lifetime if in the discretion of my spouse he wishes to give any of said real_estate or personal_property to my children or their descendants then my trustee after obtaining his consent shall make a distribution as he wishes upon his death my interest in any said real_property and all my personal_property associated with said real_property shall then be distributed by my trustee in a manner consistent with the provisions as set forth in the disposition provisions of this my trust as provided for herein article of the management_trust provides in pertinent part as follows marital trust the trust estate of the marital trust shall be held administered and distributed as follows distributions to surviving_spouse during the surviving spouse’s lifetime trustee shall not pay any of the income of the trust to the surviving_spouse the trustee may pay any or all of the income to the deceased grantor’s descendants as may be necessary to maintain their accustomed standard of living for said deceased grantor’s descendants and to provide for their health education maintenance and support in any manner with periodic installments not less frequently than annually in addition the surviving_spouse shall have the right to use any tangible assets held by the trustee under these trusts including personal_property real_property etc as provided in sec_3_7 above and shall not sell any part of said real_estate or tangible_personal_property until after the death of my spouse unless necessary to pay debts or taxes of my estate in addition trustee shall distribute to the deceased grantor’s descendants so much of the principal of the trust as trustee in trustee’s sole discretion deems appropriate for their health education maintenance and support in exercising this discretion trustee shall consider other income and resources available to the grantor’s descendants statement of intent it is the deceased grantor’s intent that the marital_deduction gift and the trust estate of the marital trust will not qualify for the marital_deduction allowed by the federal estate_tax law applicable to the deceased grantor’s estate except as to the portion of the marital trust the executor does not elect to treat as qualified_terminable_interest_property all questions applicable to the marital_deduction gift and to the marital trust shall be resolved accordingly the powers and plr-112571-01 discretions of trustee with respect to the administration of this trust during the surviving spouse’s lifetime shall not be exercised or exercisable except in a manner consistent with the deceased grantor’s intent as expressed in this section article of the management_trust is captioned disposition of trust estate upon death of trustor article provides in pertinent part as follows trust division upon the death of the trustor and after payment of the pro_rata portion of the administration_expenses and taxes attributable to such trust the remainder of such trust including all assets transferred to the trust upon the death of such trustor shall be distributed as follows personal_property my personal affects including our clothes furniture household affects sic books pictures automobile and costume jewelry shall be held by the trustee of this trust for the use and enjoyment of my spouse if he survives me for his lifetime under the terms of this trust as set forth in sec_3_7 above balance of trust prior to the death of my spouse the assets in this trust shall be held and allocated pursuant to the provisions of article specifically including sec_3_7 then after the death of my spouse the remaining portion of my trust including all remaining property personal and real cash funds intangibles etc all of which shall be known as the residue of my estate_or_trust shall be held or sold and converted into liquid funds in the trustee’s discretion and be divided into as many equal shares as there are persons surviving us from the following list of my family or any of their surviving descendants as follows child of decedent and child of decedent on date spouse individually as a beneficiary of the marital trust as trustee of the marital trust as successor trustee of the management_trust and as independent executor of the decedent’s estate filed a petition with court to correct mistakes made by the scrivener of the management_trust and to reform inter alia article sec_3_2 sec_4 and of the marital trust in order to conform the provisions with decedent’s intent that the marital trust qualify for the marital_deduction under sec_2056 decedent’s adult children joined in the petition and decedent’s two minor grandchildren plr-112571-01 represented by their father as next friend also joined in the petition on date court entered a final judgment ordering the reformation of article sec_3_2 sec_4 and retroactive to date in order to correct the scrivener’s errors to correct certain ambiguities and to properly reflect the intentions of decedent on date which is within months of decedent’s death spouse in his individual capacity as a beneficiary of the management_trust executed a valid disclaimer under state law of the limited power given to him under the terms of the marital trust to appoint any property comprising a part of the marital trust to decedent’s children or their descendants also within months of decedent’s death her two adult children and two minor grandchildren represented by their temporary guardian executed valid disclaimers under state law of any rights given to them under the terms of the marital trust to distributions of income or principal from that trust during the lifetime of decedent’s spouse you have requested the following rulings pursuant to the provisions of article of the management_trust spouse has a qualifying_income_interest_for_life in all of decedent’s real_estate and personal_property furniture equipment and tangible_personal_property associated with said real_property under sec_2056 pursuant to the reformation by court of the terms of the management_trust and following spouse’s disclaimer of the limited_power_of_appointment granted to him under article of the management_trust and the disclaimers by decedent’s children and grandchildren of any rights to distribution of income or principal of the marital trust during the lifetime of spouse spouse has a qualifying_income interest in the marital trust under sec_2056 law and analysis sec_2001 provides that a tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by subsection b be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides the general_rule that where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail no deduction shall be allowed with respect to such interest - a if an interest in such property passes plr-112571-01 or has passed for less than an adequate_and_full_consideration in money or money’s worth from the decedent to any person other than such surviving_spouse or the estate of such spouse and b if by reason of such passing such person or his heirs or assigns may possess or enjoy any part of such property after such termination or failure of the interest so passing to the surviving_spouse sec_2056 provides that in the case of qualified_terminable_interest_property -- i for purposes of subsection a such property shall be treated as passing to the surviving_spouse and ii for purposes of paragraph a no part of such property shall be treated as passing to any person other than the surviving_spouse sec_2056 provides that the term qualified_terminable_interest_property means property -- i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under this paragraph applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if -- i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_20_2056_b_-7 of the estate_tax regulations provides that the provisions of local law are taken into account in determining whether the conditions of sec_2056 are satisfied sec_20_2056_b_-7 example provides as follows decedent d owned a personal_residence valued at dollar_figure for estate_tax purposes under d’s will the exclusive and unrestricted right to use the residence including the right to continue to occupy the property as a personal_residence or to rent the property and receive the income passes to spouse s for life at s’s death the property passes to d’s children under applicable local law s must consent to any sale of the property if the executor elects to treat all of the personal_residence as qualified_terminable_interest_property the deductible_interest is dollar_figure the value of the residence for estate_tax purposes sec_2046 provides that for estate_tax purposes disclaimers of property interests passing upon death are treated as provided in sec_2518 sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property then for purposes of the estate gift and generation-skipping_transfer_tax the disclaimed interest is treated as if it never passed to that person sec_2518 defines a qualified_disclaimer as an irrevocable and unqualified refusal by a person to accept an interest in property but only if -- such refusal is in writing such writing is received by the transferor of the interest his legal_representative or plr-112571-01 the holder of the legal_title to the property to which the interest relates not later than the date which is months after the later of -- a the date on which the transfer creating the interest in such person is made or b the day on which such person attains age such person has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either -- a to the spouse of the decedent or b to a person other than the person making the disclaimer sec_25_2518-1 of the gift_tax regulations provides that if a person makes a qualified_disclaimer for purposes of the federal estate gift and generation-skipping_transfer_tax provisions the disclaimed interest in property is treated as if it had never been transferred to the disclaimant instead it is considered as passing directly from the transferor of the property to the person entitled to receive the property as a result of the disclaimer accordingly a person making a qualified_disclaimer is not treated as making a gift sec_25_2518-2 provides that the 9-month period for making a disclaimer generally is to be determined with reference to the transfer creating the interest in the disclaimant sec_25_2518-2 provides that a qualified_disclaimer cannot be made with respect to an interest in property if the disclaimant has accepted the interest or any of its benefits expressly or impliedly prior to making the disclaimer acceptance is manifested by an affirmative act that is consistent with ownership of the interest in property sec_25_2518-2 provides that if a beneficiary who disclaims an interest in property is also a fiduciary actions taken by the person in the exercise of fiduciary powers to preserve or maintain the disclaimed property are not treated as an acceptance of the property or its benefits thus an executor who is also a beneficiary may direct the harvesting of a crop or the general maintenance of a home however a fiduciary cannot retain a wholly discretionary power to direct the enjoyment of the disclaimed interest for example a fiduciary’s disclaimer of a beneficial_interest does not meet the requirements of a qualified_disclaimer if the fiduciary exercises or retains a discretionary power to allocate enjoyment of that interest among members of a designated class sec_25_2518-2 provides that a disclaimer is not a qualified_disclaimer unless the disclaimed interest passes without any direction on the part of the disclaimant to a person other than the disclaimant ruling_request under sec_3_7 of the management_trust decedent instructed the trustee to allow spouse to use for his lifetime all the interest that she owned at her death in all her real_estate property and property and all her personal_property furniture equipment plr-112571-01 and tangible_personal_property associated with said real_property so that he may have the exclusive right to use and enjoy the real and personal_property for the remainder of his lifetime under state law a life_estate is created by words showing intent to give the right to possess use and enjoy the property during life see citation while life estates in personal_property are not favored they are not prohibited life estates in personal_property will be recognized and enforced if the intention of the testator to grant such life_estate can be ascertained from the language used in the instrument of transfer see citation moreover under state law spouse as life_tenant is entitled to everything in the nature of income rents revenues and benefits accruing during his tenancy absent a contrary restriction or limitation in the instrument of transfer see citation spouse executed a valid disclaimer under state law of the limited power granted to him under article of the management_trust to appoint the property in which he held a life_estate to the decedent’s descendants spouse’s disclaimer satisfies the requirements for a qualified_disclaimer under sec_2518 therefore based on the facts submitted and representations made we conclude that spouse has a qualifying_income_interest_for_life within the meaning of sec_2056 in decedent’s real_property property and property and personal_property under article of the management_trust ruling_request in the first sentence of article of the management_trust before the reformation by court decedent expressly stated her intent that spouse was not to be paid any income of the marital trust we have determined that the word not was not an inadvertence because of the second sentence of article in which decedent expressly stated her intent that the income be paid to her descendants to maintain them in their standard of living and to provide for their health education maintenance and support with periodic installments not less frequently than annually decedent also instructed the trustee to distribute the principal of the marital trust to her descendants but such distributions were expressly made subject_to spouse’s life_estate in decedent’s real and personal_property while we look to local law in order to determine the nature of the interests provided under a_trust document we are not bound to give retroactive effect to a local court order for federal tax purposes see 94_tc_666 therefore based on the facts submitted and representations made we conclude that spouse does not have a qualifying_income_interest_for_life in any assets of the marital trust aside from his life_estate in decedent’s real_property property and property and personal_property as provided in sec_3_7 of the management_trust plr-112571-01 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely katherine a mellody senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosure copy of this letter for sec_6110 purposes cc
